Case: 19-60494     Document: 00515726250         Page: 1     Date Filed: 01/29/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                  No. 19-60494                  January 29, 2021
                                Summary Calendar                  Lyle W. Cayce
                                                                       Clerk

   Sonia Leonor Gutierrez-Abrego,

                                                                         Petitioner,

                                       versus

   Robert M. Wilkinson, Acting U.S. Attorney General,

                                                                       Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A078 967 905


   Before Jones, Barksdale, and Stewart, Circuit Judges.
   Per Curiam:*
          Sonia Leonor Gutierrez-Abrego, a native and citizen of Honduras who
   entered the United States unlawfully in April 2002, petitions for review of an
   order of the Board of Immigration Appeals (BIA) denying her motion for
   reconsideration from dismissal of her appeal of an immigration judge’s 7


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60494     Document: 00515726250          Page: 2    Date Filed: 01/29/2021




                                      19-60494


   February 2018 denial of her motion to reopen removal proceedings, which
   resulted in a 3 February 2003 in absentia order of removal.
          Our court reviews the BIA’s denial of a motion to reconsider with an
   understandably “highly deferential abuse of discretion standard”. Le v.
   Lynch, 819 F.3d 98, 104 (5th Cir. 2016). Accordingly, the BIA’s decision is
   upheld unless it is capricious, without foundation in the evidence, or
   otherwise so irrational that it is arbitrary. Singh v. Gonzales, 436 F.3d 484,
   487 (5th Cir. 2006). For the following reasons, there was no abuse of
   discretion.
          Relying on Pereira v. Sessions, 138 S. Ct. 2105 (2018), Gutierrez claims
   service in May 2002 of her notice to appear did not end her continuous
   physical presence in the United States because the notice did not specify the
   date and time of her initial removal hearing. She contends Pereira did not
   hold a later-issued notice of hearing may perfect the notice to appear and end
   an alien’s period of continuous presence. Further, Gutierrez asserts the BIA,
   which relied on its decision in Matter of Mendoza-Hernandez, 27 I. & N. Dec.
   520 (BIA 2019), wrongly denied her motion for remand by finding she was
   ineligible for cancellation of removal under 8 U.S.C. § 1229b(b)(1).
          After Pereira and consistent with Mendoza-Hernandez, our court held
   a notice to appear is perfected, and a period of continuous physical presence
   ends, when an alien receives all statutorily required information, even if the
   information is provided in more than one document. Yanez-Pena v. Barr, 952
   F.3d 239, 245–46 (5th Cir. 2020), petition for cert. filed (U.S. 10 Apr. 2020)
   (No. 19-1208); see also Pierre-Paul v. Barr, 930 F.3d 684, 689–90 (5th Cir.
   2019), cert. denied, 140 S. Ct. 2718 (2020). Gutierrez, therefore, was not
   eligible for cancellation of removal. Her notice to appear was perfected, and
   her period of continuous physical presence ended, when the immigration
   court mailed her a hearing notice containing the required information. See




                                         2
Case: 19-60494     Document: 00515726250         Page: 3    Date Filed: 01/29/2021




                                     19-60494


   Yanez-Pena, 952 F.3d at 241, 245–46. The service of that notice was done
   within ten years of her entry into the United States. See § 1229b(b)(1).
          DENIED.




                                         3